893 So. 2d 608 (2005)
NATIONAL ASSOCIATION OF OPTOMETRISTS AND OPTICIANS, Appellants,
v.
The FLORIDA DEPARTMENT OF HEALTH, FLORIDA BOARD OF OPTOMETRY, Appellee.
No. 1D04-0274.
District Court of Appeal of Florida, First District.
February 2, 2005.
Ronald A. Labasky and John T. LaVia, III, of Landers & Parsons, P.A., Tallahassee, for Appellants.
Charlie Crist, Attorney General; M. Catherine Lannon, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The order denying appellant's motion to intervene is reversed, the final order granting declaratory statement is vacated, and the case is remanded with instructions to allow appellant to intervene and for further proceedings to readdress the declaratory statement. See NAACP, Inc. v. Florida Bd. of Regents, 863 So. 2d 294 (Fla.2003); Florida Optometric Ass'n v. Dep't of Prof'l Regulation, Bd. of Opticianry, 567 So. 2d 928 (Fla. 1st DCA 1990).
WOLF, C.J., KAHN and POLSTON, JJ., concur.